32 A.3d 962 (2011)
303 Conn. 909
AVALONBAY COMMUNITIES, INC.
v.
ZONING COMMISSION OF the TOWN OF STRATFORD et al.
Not in source.
Supreme Court of Connecticut.
Decided December 1, 2011.
Timothy D. Bates, New London, Joel C. Norwood and Lauren M. Vinokur, Hartford, in support of the petition.
Timothy S. Hollister, Hartford, and Gian-Matthew Ranelli, in opposition.
The named defendant's petition for certification for appeal from the Appellate Court, 130 Conn.App. 36, 21 A.3d 926, is denied.
ROGERS, C.J., did not participate in the consideration of or decision on this petition.